DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a nozzle tip comprising a pair of long-side walls and a pair of short-side walls and the nozzle tip comprises a nozzle, the nozzle formed by the long-side walls and the short-side walls.  It appears the nozzle tip and the nozzle comprises 
Claim 6 recites the inclined surface faces a side of the nozzle orifice. It is unclear how the orifice has a side or what is considered a side of an orifice, when an orifice is a flat opening. Please clarify.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yanase et al. (WO 2017/221471, translation provided).  Yanase teaches a nozzle tip for producing a glass fiber that is flat in cross-sectional shape, the nozzle tip projecting downward from a bottom surface portion of a storage tank for glass melt (p.3 4th - 8th passages, figures 1-2).  Yanase teaches the nozzle tip comprises a nozzle formed by a pair of long-side walls (51) and a pair of short-side walls (52), and a nozzle orifice for discharging a glass melt.  Yanase further teaches the nozzle orifice has a flat hole shape in a horizontal cross-section (p.3 2nd to last paragraph, figures 2-3). Yanase also teaches each of the long-side walls has a cut-out on a discharge side of the glass melt (p. 2 10th passage starting with “the nozzle”, p. 4 3rd passage), the cut-out having a width in the range of 10-50% of a length of a longitudinal center axis of the nozzle orifice, as can be seen in figures 4, 6, 8, and 10-15). Furthermore, the pair of long-side th passage from bottom on p. 3).
Regarding claim 2, Yanase shows in figures 4, 6, 8, 10-15 the cut-out is formed at a center on a discharge side of the long-side wall.
Regarding claim 4, Yanase shows an embodiment wherein the cut-out is rectangular in shape in figure 17.
Regarding claim 5, Yanase teaches a ratio between the a longitudinal length of the orifice to the length of the width (short direction) of the orifice is in the range of 3 to 10, which overlaps with claimed range of 2 to 8 (p. 4 2nd paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yanase et al. (WO 2017/221471, translation provided), as applied to claim 1 above.  Yanase shows several different embodiments comprising various shapes for the cut-outs in figures 4-16, wherein many of which appear to provide for a cut out with an area that is less than half of a total area of the long and short walls, including the cut out areas. For example, figure 4 shows a cutout with an area that does not even reach a midway line along the height of the wall, has width significantly less than half the width of the long . 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741